Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2016

                                      No. 04-15-00706-CR

                                    Barry Arthur BROWN,
                                          Appellant
                                              v.

                                     The STATE of Texas,
                                           Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7118A
                          Honorable Philip Kazen, Judge Presiding


                                         ORDER

      The State’s motion for extension of time to file their brief is granted.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court